                    1 ROBERT W. FREEMAN, ESQ.
                      Nevada Bar No. 003062
                    2 Email: Robert.Freeman@lewisbrisbois.com
                      PRISCILLA L. O’BRIANT, ESQ
                    3 Nevada Bar No. 10171
                      Email: Priscilla.Obriant@lewisbrisbois.com
                    4 LEWIS BRISBOIS BISGAARD & SMITH LLP
                      6385 S. Rainbow Boulevard, Suite 600
                    5 Las Vegas, Nevada 89118
                      702.893.3383
                    6 FAX: 702.893.3789
                      Attorneys for Defendant
                    7 USAA General Indemnity Company

                    8

                    9                                    UNITED STATES DISTRICT COURT
                   10                                         DISTRICT OF NEVADA

                   11
                        EMILY ZERVAS,                                      CASE NO. 2:18-cv-00051-JAD-GWF
                   12
                                           Plaintiff,                      STIPULATION AND ORDER TO EXTEND
                   13                                                      DEADLINE FOR USAA’S REPLY IN
                                 vs.                                       SUPPORT OF ITS MOTION FOR
                   14                                                      RECONSIDERATION
                      USAA GENERAL INDEMNITY COMPANY,
                   15 a foreign corporation doing business in              SECOND REQUEST
                      Nevada, DOES I through X and ROE
                   16 CORPORATIONS XI through XX,

                   17                      Defendants.

                   18
                   19            IT IS HEREBY STIPULATED AND AGREED, by and between Defendant USAA
                   20 General Indemnity Company (“USAA”) and Plaintiff Emily Zervas (“Plaintiff”), by and

                   21 through their respective counsel of record:

                   22            -         The due date for USAA’s Reply in Support of its Motion For Reconsideration
                   23 (ECF No. 67) be extended from August 19, 2019 to August 26, 2019.

                   24            -         This Request for an extension of time is not sought for any improper
                   25 purpose or other purpose of delay.             This request for extension is based upon the
                   26 following:

                   27            Counsel for Defendant initiated this request because they have numerous other
                   28 briefings due, including for scheduled mediations, and out of town depositions.
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP             4829-6125-9936.1
ATTORNEYS AT LAW
                   1             This is the second request by USAA and Plaintiff to extend this deadline, which is

                   2 made in good faith and not for purposes of delay.

                   3             WHEREFORE, the parties respectfully request that this Court extend the time for

                   4 USAA to file its Reply in Support of its Motion for Reconsideration (ECF No. 67), from

                   5 August 19, 2019 to August 26, 2019.

                   6 DATED this 15th day of August, 2019             DATED this 15th day of August, 2019

                   7 SCHUETZE & McGAHA, P.C.                         LEWIS BRISBOIS BISGAARD & SMITH LLP
                   8

                   9
                         By: /s/William W. McGaha                    By:   /s/Priscilla L. O’Briant
                   10        WILLIAM W. McGAHA, ESQ.                       ROBERT W. FREEMAN, ESQ.
                             Nevada Bar No. 003234                         Nevada Bar No. 003062
                   11        601 S. Rancho Drive, Suite C-20               PRISCILLA L. O’BRIANT, ESQ.
                             Las Vegas, Nevada 89106                       Nevada Bar No. 010171
                   12        Attorneys for Plaintiff                       6385 S. Rainbow Boulevard, Suite 600
                                                                           Las Vegas, Nevada 89118
                   13                                                      Attorneys for Defendant
                                                                           USAA General Indemnity Company
                   14

                   15
                                                                  ORDER
                   16
                                 IT IS SO ORDERED.
                   17
                                 Dated: August
                                 DATED  this ___16,
                                                 day2019.
                                                      of __________, 2019.
                   18
                   19
                                                                  _________________________________
                   20                                                  U.S. DISTRICT COURT JUDGE
                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4829-6125-9936.1                              2
